Citation Nr: 0504417	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 2002) for residuals of a fracture 
of the right mandible, claimed to have resulted from 
treatment at a Department of Veterans Affairs Medical Center 
(VAMC) in Temple, Texas, in March 1994.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1958 to 
November 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The Board notes, by way of general background, that the 
veteran seeks compensation pursuant to 38 U.S.C.A. § 1151, 
and the RO received his claim for this benefit in May 1998.  
He maintains that he sustained a fracture of the right 
mandible which occurred due to a tooth extraction that was 
performed at the VA Medical Center (VAMC) in Temple, Texas, 
in March 1994.

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 2002), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2002).  Under the law, VA 
fault or an event not reasonably foreseeable would be 
required for this claim to be granted, if the evidence were 
to establish additional disability that was caused by 
hospital care, or by medical or surgical treatment, rendered 
by the Department of Veterans Affairs.

VAMC medical records in the claims file include a summary of 
the veteran's admission into a VA substance abuse program 
from December 1993 to April 1994 at the Olin E. Teague 
Veterans Center, in Temple, Texas.  During that time, he was 
seen in the Dental Clinic because of poor dentition, and all 
his teeth required extraction.  It was noted that the veteran 
suffered a fractured mandible during one of the procedures 
(apparently on or about March 3, 1999) and required 
hospitalization from March 22 to March 28, 1994, for a rigid 
fixation of the right side of the mandible.  A VA 
radiographic report of a chest X-ray performed on March 22, 
1994, indicates a clinical history of a preoperative fracture 
of the mandible.  

A March 23, 1994, VA operative report indicates that 20 days 
earlier the veteran had injured the right ramus of the 
mandible, and it remained symptomatic.  He underwent surgery 
for a neoplasm of the lower lip and repair of the right 
ramus.  A pathology report indicates tooth and alveolar bone 
were examined.  

A VA Form 10-1000 (Discharge Summary - Inpatient Care) 
indicates the veteran was hospitalized from March 22 to March 
28, 1994, and underwent rigid fixation of the right side of 
the mandible.  According to the History of Present Illness 
associated with this record, the veteran was seen for 
extraction of his remaining maxillary and mandibular teeth.  
After removal of tooth #31, an abscess was noted posterior to 
the tooth, and tooth #32 was exposed occlusionally with 
excessive decay.  The decision was made to remove this tooth.  
X-rays taken before the extraction of tooth #32 showed it to 
be impacted horizontally.  It was reported that during 
extraction of tooth #32 and bone removal, a snap was heard; 
subsequently, further X-rays showed a fracture of the ramus.  

However, a review of the record reveals that the only 
descriptions of what took place in early March 1994 are 
contained in the History recorded at the time of the March 
22, 1994 VA hospitalization.  The VA clinical records 
describing the early March 1994 dental procedure resulting in 
the fractured mandible are not associated with the claims 
file.  Nor is there any indication that the RO requested 
these records.  This needs to be done prior to final 
consideration of the veteran's claim.  See Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Here, the record reflects that additional VA medical 
evidence is available that is not before the Board at this 
time.

Furthermore, it is unclear what residuals the veteran has as 
a consequence of the March 1994 dental procedure, as 
subsequent VA medical records do not describe any chronic 
disability which resulted from the fracture or its surgical 
repair.  The VA dental examination scheduled in April 2001 
was not completed.  Thus, it appears that the veteran should 
be afforded a VA examination to determine whether he has any 
current chronic disability due to a fracture of the right 
mandible incurred during the March 1994 tooth extraction.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  It would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the Federal 
Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO should obtain all clinical records 
associated with the veteran's early March 1994 
dental treatment at the VAMC in Temple, Texas, 
during which his right ramus was fractured on 
or about March 3, 1994.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for 
residuals of a fractured mandible.  The RO 
should then request all pertinent medical 
records from these medical providers.

3.	Then, the RO should request that the veteran 
be afforded a VA dental examination to 
determine the etiology of any residuals of a 
fractured mandible found to be present.  A 
complete history of the claimed disorder 
should be obtained from the veteran.  All 
indicated tests and studies should be 
performed and all clinical findings reported 
in detail.  

a.  The examiner should be requested to 
offer an opinion as to whether the veteran 
has disability of the right mandible, e.g., 
a fractured right mandible, that was not a 
necessary or expected consequence of the 
early March 1994 dental extraction 
performed at a VAMC.

b.  If such disability is found, an opinion 
should be provided as to whether it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that any 
residuals of a fractured right mandible 
were proximately caused by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance on the part 
of VA in furnishing that dental treatment 
at the time of the veteran's March 1994 
tooth extraction, or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 degree of probability).

c.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  A complete rationale for all opinions 
expressed should be provided.  A rationale 
should be provided for all opinions 
expressed.  The claims file, to include all 
information obtained from the VAMC in 
Temple, Texas, should be provided to the 
examiner prior to examination and the 
examiner is requested to indicate in the 
examination report whether the records were 
reviewed.

4.	Thereafter, the RO should readjudicate the 
veteran's claim for entitlement to disability 
compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a fracture of 
the right mandible, claimed to have resulted 
from treatment at a VAMC in March 1994.  If 
the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the February 2000 statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


